DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/2022 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 


In claim 1, 
a first communication unit is being interpreted as a radio transceiver.
a second communication unit is being interpreted as a Bluetooth transceiver and cellular radio transceiver.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an electronic communication with Mr. Carlos Eduardo Escobar on 05/02/2022.

The application has been amended as follows: 
In the claims:
1.	(Currently Amended) A wireless wearable Push-To-Talk system
 configured to operate a wireless wearable push-to-talk (PTT) device, comprising:
a first communication unit configured to allow communication with multiple Push-To-Talk devices;
a second communication unit configured to allow interface of multiple short-range communication accessories and cellular networks for communication, wherein said multiple short-range communication accessories are connected to the Push-To-Talk system either simultaneously or individually, said multiple short-range communication accessories comprise at least:
a visual accessory to capture either a still image or a moving image and to send captured images to the Push-To-Talk system or to a remote device, wherein the visual accessory comprises a mini capturing means configured as an auxiliary capturing means to cover images in different directions;
a hearing accessory to get activated in communication with said first communication unit or said second communication unit 
a wearable Push-To-Talk control accessory configured with an activating button to control or activate Push-To-Talk function through said second communication unit; and 
a power unit configured to provide rechargeable power     supply to said Push-to Talk system, whereby said second communication unit allows said wearable Push-To-Talk system to communicate with said multiple short-range communication accessories simultaneously.   
4.	(Currently Amended) The wireless wearable Push-To-Talk system as recited in claim 1, wherein said second communication unit has a provision to send live streaming or to connect a phone call.
8.	(Previously 	Presented) The wireless wearable Push-To-Talk system as recited in claim 1, wherein said first communication unit comprises a Push-To-Talk radio transceiver to allow Push-To-Talk communication. 
9.	(Previously Presented) The wireless wearable Push-To-Talk system as recited in claim 1, wherein said second  communication unit comprises a Bluetooth radio transceiver and a cellular radio transceiver to transmit or receive radio signals to thereby allow Bluetooth communication and phone call communication.
Claims 10-20 are cancelled.

(End of Amendment)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Please see Applicant’s Remarks dated 11/24/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-2, 4 and 8-9 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Edward F. Urban can be reached at (571) 272-7899. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and for After Final communications. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either the PAIR or Public PAIR. Status information for unpublished applications is available through the Private PAIR only. For more information about the pair system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). Information regarding Patent Application Information Retrieval (PAIR) system can be found at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2600's customer service number is 703-306-0377.

/Angelica M. Perez/
Patent Examiner AU 2649 
05/02/2022

/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649